USDC IN/ND case 4:18-cv-00017-TLS-JEM document 33 filed 12/07/18 page 1 of 1


                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF INDIANA
                        LAFAYETTE DIVISION
KRISTINA KELLER,                   :
                   Plaintiff,      :         CIVIL ACTION
            v.                     :
NTHRIVE REIMBURSEMENT MANAGEMENT :           NO. 4:18-cv-17-RL-JEM
LLC d/b/a ADREIMA                  :
                   Defendant       :

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby dismiss this action with

prejudice. Each party is to pay their own costs and fees.

                                                     Respectfully submitted,

       KELLER LAW                                    HINSHAW CULBERTSON LLP

By:    /s/ Duran L. Keller                    By:    /s/ John P. Ryan
       Duran L. Keller, 31743-79                     John P. Ryan, Esq.
       P. O. Box 1248                                222 N. LaSalle Street, 3rd Floor
       Lafayette, IN 47902                           Chicago, IL 60601
       Telephone: (765) 444-9202                     Telephone: (312) 704-3000
       duran@kellerlawllp.com                        jryan@hinshawlaw.com


       Attorney for Plaintiff                         Attorney for Defendant


Date: December 7, 2018                        Dated: December 7, 2018



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document(s)

was/were served upon all parties appearing via CM/ECF.

Dated: Lafayette, Indiana                            /s/ Duran L. Keller
       December 7, 2018                              Duran L. Keller, Esq. (#31743-79)
